Citation Nr: 1401305	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-33 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to service-connected depression with psychotic features and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to obesity.

3.  Entitlement to service connection for hypertension, to include as secondary to obesity.

4.  Entitlement to service connection for sleep apnea, to include as secondary to obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO in Roanoke, Virginia, inter alia, denied service connection for obesity, diabetes mellitus, hypertension, sleep apnea, and fibromyalgia.  In February 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In an April 2012 decision (with a corrective order completed later in that month), the Board, inter alia, denied service connection for obesity, diabetes mellitus, hypertension, and sleep apnea and remanded the claim for service connection for fibromyalgia to the RO. via the Appeals Management Center (AMC).  Pursuant to development requested by the Board, in an April 2013 rating decision, the RO/AMC granted service connection for fibromyalgia, resolving the claim for service connection for such disability.  

The Veteran appealed the Board's April 2012 denials of service connection for obesity, diabetes mellitus, hypertension, and sleep apnea to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in January 2013, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representative for the appellant and the VA Secretary, vacating the Board's decision with respect to the denial of the noted claims, and remanding these matters to the Board for further proceedings consistent with the Joint Motion.  In order to accomplish the directives of the Joint Motion, the claims for service connection for obesity, diabetes mellitus, hypertension, and sleep apnea will be remanded as set forth below. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the appellant's claims. 
The Virtual VA file contains a November 2013 brief submitted by the Veteran's representative, a copy of which has been added to the paper claims file, and VA clinical records dated through March 2013 that are not physically of record.  

For reasons expressed belong, the claims for service connection remanded by the Court (now characterized to include a secondary theory of entitlement for diabetes mellitus, hypertension, and sleep apnea, as reflected on the title page), are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, the Board notes that are two other matters that require referral to the RO.  The first such is contained in argument from the Veteran in a statement dated in July 2012 that represents, in essence, a claim for an earlier effective date for the award of service connection for a psychiatric disability.  The second matter for referral was raised by the Veteran in a VA Form 9 received in August 2012 in which the Veteran reported that she was "only" appealing the denial of her claim for service connection for a back disability, an additional claim which in fact was denied by the Board in its April 2012 Board decision.  It is not clear if such a contention is tantamount to a request to reopen the claim for service connection for a low back disability.  In short, both matters are referred to the RO for appropriate action, to include contacting the Veteran for clarification of her arguments presented in her VA Form 9 received in August 2012 with respect to the issue of service connection for a back disability.   


REMAND

The claims for service connection for obesity, diabetes mellitus, hypertension, and sleep apnea must be remanded for further development to ensure compliance with the directives of the Joint Motion.

In the Joint Motion, the parties (through their representatives) found that the July 2010 VA examination relied upon by the Board in its April 2012 Board decision to be inadequate with respect to the rationale posited therein for the conclusion that there was no support for the Veteran's contention that her service connected psychiatric disability led to obesity.  Such rationale was that the Veteran's weight was normal at separation and at the first post-service VA examination conducted in September 1976 based on her recorded weight and body mass index (BMI), and that if service was the cause of stress, and stress caused her obesity, then obesity should have been present when stress was at its maximal level in service.  However, and as noted in the Joint Motion, such rationale did not address the premise of secondary service connection given the continuing psychiatric problems since service, to include as reflected by the current 70 percent rating assigned for the service connected psychiatric disability.  

Given the parties' conclusion that the July 2010 VA examination was inadequate, the Board was directed therein to obtain another opinion as to whether it was as likely as not that the Veteran's current obesity was related to or aggravated by her service connected psychiatric disability.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the RO will be directed to obtain an addendum opinion from the examiner who conducted the July 2010 VA examination that is responsive to the Joint Motion.  The examiner will be specifically requested to consider the VA outpatient treatment reports referenced in the Joint Motion, the first dated in November 2000 which indicated "that the Veteran was severely depressed lately and not eating as she should," the second dated in June 2004 that noted that the Veteran's depression may have influenced compliance with her diet and medication in the past, and the third dated in January 2010 indicating that the Veteran's stress impacted her eating habits, exercise, and medication compliance.  If the July 2010 VA examiner is unavailable, the RO should forward the claims to another appropriate physician to obtain the requested opinions.  

Prior to obtaining further medical opinions in this appeal,  to ensure that all due process requirements are met, and that the record is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remanded by the Court, explaining  she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate, current authorization for the RO to obtain outstanding records of any pertinent private treatment. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims that have been remanded.  

The Board points out that this remand will afford the RO the initial opportunity to review the additional VA clinical records dated through March 2013 contained in the Virtual VA file, and any subsequent records added therein, so as ensure due process to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims that have been remanded that is not currently of record. Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, records of any pertinent private treatment. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, for the Veteran's claims file to the   VA physician who conducted the July 2010 VA examination.     

The entire claims file, to include complete copy of this REMAND, and paper copies of all relevant Virtual VA records, must be made available to the physician, and the report should include discussion of the Veteran's documented medical history and assertions.  

The physician should offer an opinion, consistent with sound medical judgment, addressing whether the Veteran's obesity is at least as likely as not (a 50 percent or higher degree of probability) causally related to in-service stress/psychiatric problems or caused or aggravated (worsened beyond natural progression) by disability or problems attributed to her service connected psychiatric disorder that have persisted since service.     

If the above opinion is positive to the Veteran, the physician should also offer opinion,  as to whether it is at least as likely as not (a 50 percent or higher degree of probability)that the Veteran has a current disability due to diabetes mellitus, hypertension, or sleep apnea that was caused or is aggravated (worsened beyond natural progression) obesity.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence of record, to include the VA outpatient treatment records referenced in the Joint Motion and herein dated in November 2000, June 2004, and January 2010, and the Veteran's assertions.  

If the If the July 2010 VA examiner is unavailable, forward the claims to another appropriate physician to obtain the requested opinions.  

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  To help avoid another remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that Board is required to ensure compliance with the instructions of its remands).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remanded by the Court in light of pertinent evidence and legal authority. 

6.  If any of the claims remanded y the Court are denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC, documenting consideration of any additional VA clinical records contained in the Virtual VA file that are not physically of record and that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


